Citation Nr: 0618402	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-07 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD) for the 
period from June 8, 1999 to January 11, 2005. 

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling, effective 
January 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO continued a 50 
percent disability rating assigned to the service-connected 
PTSD.  The veteran timely appealed that determination to the 
Board. 

In February 2004, the Board remanded the veteran's increased 
evaluation claim to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate review.  

By a February 2006 rating action, the RO assigned a 70 
percent evaluation to the service-connected PTSD, effective 
from January 12, 2005, the date of a VA examination 
reflecting an increased in the appellant's PTSD.  .  In light 
of the foregoing, the issues currently on appeal have been 
framed as those listed on the title page of this decision.  
(Parenthetically, the Board notes that in the February 2006 
rating action, the RO also granted entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) from January 12, 2005).  

FINDING OF FACT

For the entire appeal period, the veteran's PTSD more nearly 
approximates total social and industrial impairment. 




CONCLUSION OF LAW

From June 8, 1999, the veteran's PTSD is 100 percent 
disabling according to the applicable scheduler criteria.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Criteria 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board has considered this legislation, 
but finds that, given the favorable action below, no 
discussion of the VCAA is required at this point. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, given the favorable outcome taken 
below, any prejudice to the veteran in proceeding with his 
claims would be considered harmless error.  Id. 

II.  General Increased Evaluation Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2005).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition. Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2005).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  Id.

III.  Factual Background

The veteran contends that his PTSD is 100 percent disabling 
due to such symptoms as sever social isolation (has 
difficulty trusting others and decreased interest in hobbies 
and recreational pursuits), insomnia, and an inability to 
maintain employment (unable to maintain employment as a 
result of PTSD-related flashbacks and nightmares).

By a September 1998 rating action, the RO awarded service 
connection for PTSD and assigned an initial 30 percent 
evaluation.  The RO based their decision, in part, on a July 
1998 VA examination report reflecting that the veteran 
reported having PTSD -related symptoms that are consistent 
with those previously reported in the preceding paragraph.  A 
mental status evaluation of the appellant was essentially 
normal.  However, the examiner noted that the veteran 
appeared anxious (he described himself as feeling "flighty" 
and having a "queazy" stomach).  He demonstrated some 
thought blocking.  The veteran related that after the 
dissolution of his first marriage in 1995, he felt suicidal.  
He also described having a panic attack in the mid-1970's.  
The VA examiner entered Axis I diagnoses of chronic PTSD, 
ethanol abuse (the veteran denied any alcohol use since July 
1998), history of depression, not otherwise specified, and a 
history of an adjustment disorder.  A Global Assessment of 
Functioning Score (GAF) of 60 was entered.   

By a September 1999 rating action, the RO increased the 
veteran's PTSD from 30 to 50 percent disabling, effective 
June 8, 1999.  In reaching their decision, the RO relied on 
an August 1999 VA examination report reflecting that the 
examiner had reviewed the claims file, to include the July 
1998 VA examination report.  The veteran related that he was 
a binge drinker and that he had been sober until the time of 
his divorce, when he resumed drinking; he reported being 
abstinent for the previous nine months.  The veteran 
indicated that he had been married twice.  The veteran 
described symptoms related to his PTSD that are consistent 
with those previously reported in the decision herein.  A 
mental status evaluation was positive for some deficits in 
remote memory.  The veteran also described having some 
previous fleeting episodes of homicidal ideation, if 
provoked.  An Axis I diagnoses of PTSD and alcohol dependence 
in remission was entered.  The VA examiner indicated that the 
veteran was not a good historian in connecting traumatic 
experiences to his ability to function.  In addition, the VA 
examiner determined that the veteran demonstrated marked 
disturbances in intrapersonal relationships, which were also 
reported during the July 1998 VA examination.  A GAF score of 
45 was entered.  

Thereafter, in an April 2001 rating examination, the RO 
proposed to reduce the veteran's PTSD from 50 to 30 percent 
disabling based on a March 2001 VA examination report.  A 
review of that report reflects that the veteran had a lengthy 
history of alcohol abuse after the dissolution of his first 
marriage in 1995.  The VA examiner noted that the veteran was 
not taking any psychotropic medications for his PTSD nor was 
he receiving any treatment for PSTD or any other psychiatric 
condition at that time.  However, the veteran indicated that 
several years previously, he had sought treatment at the VA 
Medical Center in Huntington, West Virginia (the examiner 
noted that those records were not in the claims file at that 
time).  The veteran described having PTSD-related symptoms 
(i.e., social isolation and insomnia) that are consistent 
with those previously reported in this decision.  The veteran 
stated that he had not worked to a significant degree since 
1995.  At the time of the examination, the veteran stated 
that the primary reason that he was not employed was because 
he was unable to handle the regimentation of factory shift 
work and he did not have sufficient funds (the veteran 
reported wanting to commence work as a steam cleaner on an 
industrial basis, but he lacked the funds to purchase the 
equipment).  The veteran indicated that he was twice 
divorced.  He related that he lived alone and in close 
proximity to his mother's home, and that he helped her with 
chores and upkeep of her property.  He stated that on his 
leisure time, he fished, played basketball and watched 
television.  The veteran reported that the Social Security 
Administration had denied his application for disability 
benefits based on PTSD.  

After an essentially normal mental status examination in 
March 2001, the VA examiner indicated that he was unable to 
observe any appreciable increase in intensity of symptoms 
related to a diagnosis of PTSD by history.  Indeed, the VA 
examiner attributed the veteran's difficulties to a major 
depressive disorder, a disability for which service 
connection has not been established and to chronic alcohol 
dependence as well as an Axis II diagnosis of passive-
dependent personality disorder as opposed to anything related 
to the war.  The examiner entered Axis I diagnoses of PTSD, 
by history, of moderate intensity at it worst, and alcohol 
dependence, chronic very severe, and, based on the veteran's 
report, in full-term remission.  The examiner entered a GAF 
score of 70, which he stated was based on the veteran's 
history of PTSD and that any impairment caused by any 
currently present PTSD was mild and intermittent.  The 
examiner concluded that the veteran's alcoholism, which he 
determined was un-related to the appellant's military 
service, was more of a difficulty for him than anything else.

In a December 2001 rating action, the RO continued the 50 
percent disability evaluation.  The RO based their decision, 
in part, on VA outpatient reports, dating from 1995 to 2001.  
When seen by a VA social worker in July and August 1998, the 
veteran related that he was homeless and living at a VA 
facility.  The social worker  noted that because the veteran 
was at moderate risk for suicide or homicide, she remained in 
daily phone contact with him.  The veteran was not on any 
medication for his PTSD.  At that time, he exhibited a 
depressed mood with a blunted affects.  The veteran related 
that he still drank and that he did not have a problem with 
it.  His speech was relevant and coherent.  An assessment of 
PTSD was recorded.  When the veteran returned to the clinic 
in August 1998, the VA social worker noted that he was at a 
low risk for suicide or homicide.  His mood and affect were 
within normal limits.  An assessment of chronic and severe 
PTSD was entered. 

VA outpatient reports, dated in September and October 2001, 
reflect that the veteran continued to seek treatment for his 
PTSD-related symptoms, such as irritability, interpersonal 
problems (two failed marriages and an inability to maintain 
employment due to problems with authority figures), 
flashbacks, and intrusive memories.  The veteran reported a 
history of alcohol abuse, but reported to have been sober for 
approximately three years.  The veteran denied having any 
suicidal or homicidal ideation.  The veteran was alert and 
oriented in all spheres.  His mood and affect were 
appropriate.  His hygiene appeared good.  In September 2001, 
a GAF score of 50 was entered.  

In a December 2001 report, A. G. P., MSW, LGSW, of the Vet. 
Center in Huntington, West Virginia reported that the veteran 
was currently seeking treatment at his facility for severe 
and long-term PTSD.  Mr. P. related that the veteran's PTSD 
symptoms included combat-related nightmares, anxiety, 
depression, poor sleep patterns, and long-term isolation, 
which had led to poor coping skills and anger management and 
excessive drinking.  Mr. P noted because of the veteran's 
relocating, that there had been several breaks in his 
treatment  Overall, Mr. P. concluded that the veteran's 
social and physical functioning had been severely impaired 
due to his military service; the appellant's prognosis was 
considered guarded.  Mr. P. assigned the veteran a GAF score 
of 47.  

VA outpatient reports, dating from January 2002 to March 
2004, reflect that the veteran was on medication for his 
PTSD, had a restricted affect, and was assigned a GAF score 
of 48 (see VA outpatient reports, dated in January and April 
2002, respectively).  A March 2004 VA treatment note reflects 
that the veteran continued to isolate himself (he reported 
staying in his apartment 20-21 hours a day).  He continued to 
complain of PTSD-related symptoms, such as nightmares, 
flashbacks and mood alteration.  A mental status evaluation 
pertinently revealed a subdued mood and a constricted affect.  
An assessment of PTSD was entered.  The veteran was 
instructed to continue with his medication.  

When examined by a VA psychiatrist in January 2005, the 
veteran reported having PTSD-related symptoms, which are 
consistent with those previously reported in the decision 
herein.  The veteran stated that he had not worked since he 
was last examined by VA because of his frequent nightmares 
and sleeping problems.  He related that he had two failed 
marriages and that he had problems trusting anyone, 
especially women.  The veteran indicated that he did not have 
any "close friends," but that he had two male Vietnam 
veteran acquaintances with whom he had limited contact.  His 
social activities were limited---he read a lot, went to 
stores when there were no crowds and spent time with his 
mother on Sundays.  A mental status examination pertinently 
revealed that the veteran had a short attention span (i.e., 
he was easily distracted and was unable to complete serial 
7's; he was able to spell a word forward and backward).  The 
veteran indicated that he had paranoid delusions and auditory 
hallucinations.  He reported having some 
obsessive/ritualistic behavior (i.e., he checked his locks 
five times in the late evening).  Remote and recent memory 
were moderately and mildly impaired, respectively.  Immediate 
recall was mildly impaired.  The VA psychiatrist entered Axis 
I diagnoses of PTSD and depression, not otherwise specified.  
A GAF score of 47 was entered based on severe social 
isolation, and PTSD that prevented gainful employment due to 
extreme fatigue secondary to combat nightmares and poor 
sleep.  In conclusion, the VA psychiatrist determined that 
the veteran's performance in employment and social and 
recreational situations were severely impaired due to his 
PTSD. 
IV.  Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  As noted previously, the 
veteran's PTSD has been assigned a 50 evaluation pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411, from June 8, 1999 to 
January 11, 2005, and a 70 percent thereafter.  

Pursuant to 38 C.F.R. § 4.130 (2005), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The Board notes that, under 38 C.F.R. § 4.130 (2005), the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), the GAF scale is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score of 61-70 is represented of some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF rating of 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with co-
workers).  A GAF score of 41-50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep job).  Id.  

After a review of the evidence of record, the Board finds 
that a 100 percent evaluation is warranted for the veteran's 
service-connected PTSD from June 8, 1999.  In reaching the 
foregoing conclusion, VA and private treatment and 
examination reports, dating from 1998 to 2005, reflect 
diagnoses of chronic and severe PTSD.  Although a March 2001 
VA examiner opined that the veteran's PTSD was mild to 
moderate, at most, A. G. P., MSW, and a VA psychiatrist in 
January 2005 determined that the veteran's social functioning 
was severely impaired as a result of his PTSD (see, December 
2001 report of A. G. P., MSW and January 2005 VA examination 
report, respectively).  In addition, a July 1998 VA examiner, 
A. G. P., MSW, along with a VA psychologist in April 2002, 
assigned the veteran GAF scores of 45, 47 and 48, 
respectively (see, July 1998 VA examination report, December 
2001 report of A. G. P., MSW and an April 2002 VA outpatient 
report, respectively).  Finally, a VA psychiatrist concluded 
in January 2005 that the veteran's PTSD caused severe social 
isolation and prevented gainful employment due to extreme 
fatigue secondary to combat nightmares and poor sleep; a GAF 
score of 47 was assigned.  

Thus, based on the entire record of evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the social and industrial impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent evaluation from June 8, 
1999.  Accordingly, a 100 percent rating is warranted for 
PTSD under Diagnostic Code 9411, effective June 8, 1999.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits, effective June 8, 1999.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


